ROBERTS, Justice,
dissenting.
I dissent. Even assuming that the 1977 arbitration award directing the retention in 1978 of “[a]ll existing benefits and privileges not specifically changed” incorporates by reference the provision of the 1973-74 bargaining agreement which states that the Superintendent of Police “must come from the ranks of the Scranton Police Department,” that provision cannot validly be enforced against appellee Mayor Eugene F. Hickey who, having assumed office in 1978, was a party to neither the 1973-74 bargaining agreement nor the 1977 arbitration proceedings.1
The plurality’s theory of estoppel, based on the preceding administration’s agreement to select a Superintendent of Police from the ranks of the Scranton police force, has no bearing on appellant’s right to compel the administration of appellee Mayor Hickey to engage in the same selection procedure. Hickey at no time agreed to select a Superintendent of Police by the same method used by the former mayor, Eugene J. Peters, but rather asserted his executive authority to exercise “full charge and control of all executive departments in the city.” Scranton Home Rule Charter, 335 Pa.Code § 11.6-609(2) (effective January 5, 1976). This authority of course includes the power to select a chief *202of police unrestricted by the limitation that the chief be selected from the force.
It is a fundamental principle of constitutional government that one administration cannot bind its successor in the exercise of its discretion to select policy-making employees. Mitchell v. Chester Housing Authority, 389 Pa. 314, 132 A.2d 873 (1957). See generally Branti v. Finkel, 445 U.S. 507, 100 S.Ct. 1287, 63 L.Ed.2d 574 (1980); Branchick v. Commonwealth, Department of Labor and Industry, 496 Pa. 280, 436 A.2d 1182 (1981). In Mitchell v. Chester Housing Authority, supra, which held that the board of a municipal authority cannot lawfully bind successor boards to the employment of an executive officer, this Court stated:
“[G]ood administration requires that the personnel in charge of implementing the policies of an agency be responsible to, and responsive to those charged with the policy-making function, who in turn are responsible to a higher governmental authority, or to the public itself, whichever selected them. This chain of responsibility is the basic check on government possessed by the public at large. A contract which will have the effect of, and indeed appears to have been executed with the express purpose of, violating this rule runs counter to public policy and will not be enforced against the public interest.”
389 Pa. at 328, 132 A.2d at 880. See also Scott v. Philadelphia Parking Authority, 402 Pa. 151, 166 A.2d 278 (1960).2
Even on the unreasonable assumption that one mayor could, for appropriate consideration, legitimately bind his successor in the exercise of his executive discretion to select policy-making employees, appellant has no cause for complaint. Appellant claims that it agreed to a pay freeze for the 1973 year as consideration for the concession from former mayor Eugene Peters with regard to the selection of *203the chief of police.3 In fact, as appellant acknowledges, the 1973-74 agreement between appellant and Mayor Peters was performed according to its terms: the chief of police was selected from within the ranks of the Scranton Police Department. From 1975 through 1977, the remaining years of the Peters administration, contracts between appellant and the City of Scranton were reached through arbitration awards, not by collective bargaining. In each of those years the police of Scranton were granted a pay raise, and throughout the period Mayor Peters, in his discretion, continued to accord the police the “benefit” of a chief selected from within their ranks. Surely, having received the benefit of its 1973-74 bargain through 1977 in addition to subsequent pay raises, appellant cannot reasonably claim that a new mayor assuming office in 1978 is legally bound by appellant’s forgoing of a pay raise in 1973 or by the previous administration’s gratuitous acquiescence from 1975 to 1977 in a contract term for which it did not bargain.
Thus, on this record, it is clear that the theory of estoppel is inapposite. It is also clear that the court of common pleas did not abuse its discretion in concluding that appellant Fraternal Order of Police failed to establish a clear legal right to the relief sought and the existence of a corresponding duty on the part of the mayor to act, essential requirements for the issuance of the extraordinary writ of mandamus. See, e.g., Coleman v. Board of Education of School District of Philadelphia, 477 Pa. 414, 383 A.2d 1275 (1978).
*204Accordingly, the order of the Commonwealth Court affirming the order of the Court of Common Pleas of Lackawanna County should be affirmed.
FLAHERTY and HUTCHINSON, JJ., join this dissenting opinion.

. The four-year term of office of appellee Hickey, who is no longer the mayor of Scranton, expired at the beginning of 1982.


. In denying appellant’s claim, the Court of Common Pleas of Lackawanna County observed: “Each administration comes into office with new ideas and designs on how to best run the city. To impede these innovations by. a requirement that an executive and managerial head must come from the pre-selected ‘old guard’ would, we think, be a step backward in confronting the ills of today’s urban cities.”


. It is doubtful that Mayor Peters “conceded” anything in this regard. In 1973, the mayor was governed by the Third Class City Code, which provides:
“The mayor shall designate, from the force, the chief and other officers who shall serve as such officers until their successors are appointed and qualified. The chief of police shall be designated by the mayor and may be demoted without cause in the same manner, but not to any rank lower than the rank which he held at the time of his designation as chief of police.”
Act of June 28, 1951, P.L. 662, § 20, as amended, Act of December 27, 1967, P.L. 893, § 2, 53 P.S. § 37002 (Supp. 1982-83). In 1976, the City of Scranton adopted a home rule charter granting broader power to the mayor than existed under the Third Class City Code.